DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed 1/28/2022
Claims 1-20 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As discussed during an interview, the inclusion of building a threshold amount would have overcome the prior art. As noted by the examiner during said interview, the instant specification did not appear to have sufficient written description for this amendment. The newly amended “the at least one location enabling the [[predetermined]] number of infrastructures to be minimized,” is taught by the updated mapping of the original prior art as it references a minimization of infrastructure placement.

A new reference of Ide is included to overcome deficiencies in the mapping which were created through the new amendment which includes the limitation “determine, based on a plurality of locations of a vehicle detected via the navigation system over a period of time, a first route”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 15, and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 states that the system intends “to place a predetermined number of infrastructures” then states “enabling the predetermined number of infrastructures to be minimized,” It not possible for a predetermined number to be minimized, the number of infrastructure to be built must either be predetermined, which is a set amount, or the system must have the goal of building as few infrastructure pieces as possible. The claim is indefinite as it is unclear how the predetermined number can then be minimized. Independent claims 10 and 15 have similar limitations which are also indefinite. Their dependent claims are also rejected for the above reason as they do not address this indefiniteness. For the sake of examination, the examiner has interpreted the systems goal to be to minimize the amount of infrastructure built.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan   (U.S. Pub No. 20210107372) in view of Lindemann  (U.S. Pub No. 20200011687)

Regarding claim 15
Viswanathan teaches:

determine at least one location along at least one of the first route or the second route to place a predetermined number of charging or fuel stations to charge or fuel the vehicle based on the first and the second amounts  of energy required by the vehicle, the at least one location enabling the predetermined number of charging or fuel stations to be minimized, and (“The method of the present invention combines Agent-Based Modeling with well-calibrated and tested vehicle and battery dynamics models while incorporating environmental and local effects to properly simulate electric vehicles and estimate their performance based on specific scenarios At an individual scale, ,… causing, in this case, a differential of up to 30% in range traveled. … The method provides the ability to perform this in-depth analysis at both the individual vehicle and fleet scale and provides the crucial information needed to properly analyze the fleet and make decisions such as where to place the charging stations.“ [107]; “an optimization loop can be run on top of this analysis to determine the optimal placement for chargers such that the demand of the electric fleet can been met, while minimizing the economic impact by installing only the chargers needed by the fleet in the locations that will best service the fleet. At 108, the information regarding System is finding efficient locations to place charging stations. When combined with Lindemann, as will be shown, would be based on the vehicle routes/ locations )

render, on the display, a graphical representation that indicates the at least one location along the at least one of the first route or the second route to place the predetermined number of charging or fuel stations. (Fig.3 showing multiple possible charger locations in relation to each other; “At 108, the information regarding the optimal charger deployment is output.” [76])

Viswanathan does not explicitly teach: a user interface having a display a processor coupled to the user interface and configured to: determine a first route within a first off-road real property and a second route within a second off-road real property which is different from the first off-road real property, the first and the second routes to be traversed by a vehicle over a period of time, determine or estimate a first amount of energy required by the vehicle to traverse the first route and a second amount of energy required by the vehicle to traverse the second route, , However Lindemann does explicitly teach

a user interface having a display; (“Vehicle electronics 20 also includes a number of vehicle-user interfaces that provide vehicle occupants with a means of providing and/or receiving information, including visual display” [77])

a processor coupled to the user interface and configured to: (Fig 1, 12, 68, 78,80 showing a vehicle with a navigation unit connected to a processor in a computer and backend service facility)

determine a first route within a first off-road real property and a second route within a second off-road real property which is different from the first off-road real property, the first and the second routes to be traversed by a vehicle over a period of time, determine or estimate a first amount of energy required by the vehicle to traverse the first route and a second amount of energy required by the vehicle to traverse the second route, (“The vehicle backend services facility determines a route along which the vehicle is suggested or predicted to travel so as to reach the destination,  [39]; “determines an energy usage prediction plan of the vehicle along the route, which is organized by a plurality of planned route segments that are each associated with a predicted energy usage information.” [39]; “vehicles may travel off-road or on the earth along undesignated roadways” [49] System would repeat this for more than one routes)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Viswanathan to include the teachings of as taught by Lindemann to increase the efficiency of the placement of charging station as “some vehicles now include a primary propulsion system that uses stored electrical energy, such as a battery. Integrating the various sources of vehicle information in particular ways can help promote more efficient use of the primary propulsion system.” See at least paragraph [2]


Regarding claim 17:
As shown in the rejection above, the combination of Viswanathan and Lindemann disclosed the limitations of claim 15.
17 recites a system having substantially the same limitation as claim 4 above, therefore it is rejected for the same reason as claim 4.

Regarding claim 19
The combinations of Viswanathan and Lindemann, as shown in the rejection above, disclosed the limitations of claim 15
Viswanathan further teaches: 

a navigational unit system coupled to the processor and configured to obtain one or more locations of existing infrastructures or objects within the area first off-road real property or the second off-road real property, and  (“to more accurately determine the most efficient and optimal placement of chargers, it may be preferred to run simulations of vehicles of various types numbering in the hundreds or thousands of iterations. Prior to running the simulations, an additional matrix containing existing charger locations and possible future charger locations is created and initialized.” [54])

wherein the processor is further configured to determine the at least one location along the at least one of the first route or the second route to place the predetermined number of charging or fuel stations based on the one or more locations of the existing infrastructures or objects within the area first [off-road] real property or the second [off-road] real property. (“to more accurately determine the most efficient and optimal placement of chargers, it may be preferred to run simulations of vehicles of various types numbering in the hundreds or thousands of iterations. Prior to running the simulations, an additional matrix containing existing charger locations and possible future charger locations is created and initialized.” optimal placement for chargers such that the demand of the electric fleet can been met, while minimizing the economic impact by installing only the chargers needed by the fleet in the locations that will best service the fleet. At 108, the information regarding the optimal charger deployment is output.” [76] System takes into account existing infrastructure when deciding where to place new infrastructure)

Lindemann teaches 

a navigational unit (“a vehicle user can operate an onboard navigation system of the vehicle, and can input a destination.” [39] “The GNSS receiver 22 can be configured for use with various GNSS implementations, including global positioning system (GPS) for the United States,” [54])
Off-road real property “vehicles may travel off-road or on the earth along undesignated roadways” [49]

Regarding claim 20:
As shown in the rejection above, the combination of Viswanathan, Lindemann disclosed the limitations of claim 15.

wherein the processor is further configured to:
determine the at least one location along the at least one of the first route or the second route to place the predetermined number of charging or fuel station stations to charge or fuel the vehicle further based on an installation cost or a recurring maintenance cost associated with placement of the predetermined number of charging or fuel station stations at the at least one location. (“an optimization loop can be run on top of this analysis to determine the optimal placement for chargers such that the demand of the electric fleet can been met, while minimizing the economic impact by installing only the chargers needed by the fleet in the locations that will best service the fleet. At 108, the information regarding the optimal charger deployment is output.” [76]; “to more accurately determine the most efficient and optimal placement of chargers, it may be preferred to run simulations of vehicles of various types numbering in the hundreds or thousands of iterations. Prior to running the simulations, an additional matrix containing existing charger locations and possible future charger locations is created and initialized.” [54] The system aims to minimize the cost of charger installation. It places infrastructure only where needed to minimize the economic impact of installation of the station. It has chosen the location to place infrastructure based on the fixed cost of installing a charging station as not installing a station where one is already located has reduced the cost of installation. System is placing the charging stations along the routes of the vehicles to maximize efficiency)


Claim(s) 1, 3-4, 7-10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan   (U.S. Pub No. 20210107372) in view of Lindemann  (U.S. Pub No. 20200011687) and in further view of Ide (U.S. Pat No. 9285235)

Regarding Claim 1
	Viswanathan Teaches
determine a at least one location along at least one of the first route or the second route to place a predetermined number of infrastructures that provide a service required for an operation of the vehicle on the first and the second routes based on the first and the second amounts of energy required by the vehicle, the at least one location enabling the predetermined number of infrastructures to be minimized, and  (“The method of the present invention combines Agent-Based Modeling with well-calibrated and tested vehicle and battery dynamics models while incorporating environmental and local effects to properly simulate electric vehicles and estimate their performance based on specific scenarios At an individual scale, ,… causing, in this case, a differential of up to 30% in range traveled. … The method provides the ability to perform this in-depth analysis at both the individual vehicle and fleet scale and provides the crucial information needed to properly analyze the fleet and make decisions such as where to place the charging stations.“ [107]; “an optimization loop can be run on top of this analysis to determine the optimal placement for chargers such that the demand of the electric fleet can been met, while minimizing the economic impact by installing only the chargers needed by the fleet in the locations that will best service the fleet. At 108, the information regarding the optimal charger deployment is output.” [76] The system is determining where to place infrastructure based on the routes and the energy required for them. The system aims to minimize the number of infrastructure locations place. The system shows the locations of the most efficient and minimum location of infrastructure.)

cause a graphical representation that includes the first and the second routes, [the first and the second off-road real properties], and the determined at least one location along the at least one of the first route or the second route to be rendered on a34882-7257-3704PatentAttorney Docket No. 15269-47800 display in data communication with the processor. Fig 3. Showing hotspot possible charge locations along a route; “The method provides the ability to perform this in-depth 


Viswanathan does not explicitly teach: a processor in data communication with a navigation  system and configured to,  determine, a first route within a first off-road real property and a second route within a second off-road real property which is different from the first off-road real property, determine or estimate a first amount of energy required by the vehicle to traverse the first route and a second amount of energy required by the vehicle to traverse the second route, cause a graphical representation that includes the first and the second routes, the first and the second off-road real properties, to be rendered on a display in data communication with the processor.  Viswanathan teaches: render, on a display, a graphical representation that includes the route, but not the rendering of: the off-road real property on a display, However Lindemann does explicitly teach:

a processor in data communication with a navigation  system and configured to: Fig 1, 12, 68, 78,80 showing a vehicle with a navigation unit connected to a processor in a computer and backend service facility; “a vehicle user can operate an onboard navigation system of the vehicle, and can input a destination.” [39] “The GNSS receiver 22 can be 

determine, [[based on a plurality of locations of a vehicle detected via the navigation system over a period of time,]] a first route within a first off-road real property and a second route within a second off-road real property which is different from the first off-road real property, “The vehicle backend services facility determines a route along which the vehicle is suggested or predicted to travel so as to reach the destination,… As the vehicle travels, the vehicle can send position information (e.g., global navigation satellite system (GNSS) information) back to the vehicle backend services facility along with vehicle sensor information”; “vehicles may travel off-road or on the earth along undesignated roadways” [49] System is sending location data of the vehicle to the navigation system over a period of time. The system will do this for multiple routes on multiple properties

determine or estimate a first amount of energy required by the vehicle to traverse the first route and a second amount of energy required by the vehicle to traverse the second route, “determines an energy usage prediction plan of the vehicle along the route, which is organized by a plurality of planned route segments that are each associated with a predicted energy usage information.” [39] System will have the energy requirements for each route taken


cause a graphical representation that includes the first and the second routes, the first and the second off-road real properties, [and the determined at least one location along the at least one of the first route or the second route] to be rendered on a34882-7257-3704PatentAttorney Docket No. 15269-47800 display in data communication with the processor. “which can then display the planned route on a display within the vehicle.” [39]; “vehicles may travel off-road or on the earth along undesignated roadways” [49]; “receiver 22 may be used to provide navigation and other position-related services to the vehicle operator. Navigation information can be presented on the display 50 … wherein the position or location information is … navigation maps, map annotations (points of interest, restaurants, etc.), route calculations, and the like.” [55] Showing restaurants/ points of interest mean that more than only roads are being shown, therefore off-road properties are displayed


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Viswanathan to include the teachings of as taught by Lindemann to increase the efficiency of the placement of charging station as “some vehicles now include a primary propulsion system that uses stored electrical energy, such as a battery. Integrating the various sources of vehicle information in particular ways can help promote more efficient use of the primary propulsion system.” See at least paragraph [2]

Viswanathan and Lindemann does not explicitly teach. Determine, based on a plurality of locations of a vehicle detected via the navigation system over a period of time, a first route and a second route which is different from the first, however, Ide does explicitly teach:

determine, based on a plurality of locations of a vehicle detected via the navigation system over a period of time, a first route and a second route which is different from the first (“The position sensor unit 11 sequentially acquires latitude/longitude data which indicates a current place of the position sensor unit, at a fixed time interval determined under control of the sensor control unit 19. The position sensor unit 11 supplies an acquisition time (current time), and (data of) the latitude and the longitude at this time, to the buffer 12 … The past history DB 13 stores search data which the prediction device 1 needs to predict a movement route and a destination. Search data is a past movement history itself, the past movement history corrected where necessary or a learning model corresponding to a past movement history. In addition, although search data to be stored in the past history DB 13 is desirably generated by a user who uses a prediction result, the search data may be generated by other users.” Col 4 32-54 System is using the collected location data of a vehicle to create a match the current route with previous routes of the vehicle. The system would do this process for the first and second routes)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Viswanathan and Lindemann to include the teachings of as taught by Ide as the system “it is possible to accumulate sufficient movement history data with a little power consumption.” Col 2, 47-49. The system would accurately collect location data and create routes to collect data regarding where to efficiently place infrastructure for vehicle usage while also minimizing the energy requirements of the collection system

Regarding claim 3
The combinations of Viswanathan, Lindemann and Ide, as shown in the rejection above, disclosed the limitations of claim 1
Lindemann further teaches:

a sensor configured to determine a speed of the vehicle: and (“The movement sensors 44 can be used to obtain movement or inertial information concerning the vehicle, such as vehicle speed,”[62])

wherein the processor is further configured to determine or estimate the first and the second amounts of energy required by the vehicle based on the speed of the vehicle. (“the predicted energy usage value can be determined based on the vehicle's current speed, the vehicle's predicted speed at the planned route segment end location,” [111] System would repeat this estimation for multiple routes/ vehicles used in system)


Regarding claim 4
The combinations of Viswanathan, Lindemann and Ide as shown in the rejection above, disclosed the limitations of claim 1
Lindemann further teaches:

a sensor configured to determine a grade or incline of the first or the second route: and (“The movement sensors 44 can be used to obtain movement or inertial information concerning the vehicle, such as vehicle speed, acceleration, yaw (and yaw rate), pitch, roll, and various other attributes of the vehicle concerning its movement as measured locally the pitch axis determines the slope the vehicle is on. The grade of the road will be sensed. System would be sensing this information on the first or second route)

wherein the processor is further configured to determine or estimate the first amount of energy or the second amount of energy required by the vehicle based on the respective grade or incline of the first route or the second route. (“In addition to the data 112-120, 132-136 discussed above, the predicted energy usage value can be determined based on the vehicle's current speed, the vehicle's predicted speed at the planned route segment end location, the elevation or slope of the route segment at various points,” [111] System would repeat this process for the first or second route)


Regarding claim 7
The combinations of Viswanathan, Lindemann and Ide, as shown in the rejection above, disclosed the limitations of claim 1
Lindemann further teaches:

wherein the processor is further configured to:
divide the first route or the second route into a plurality of route segments based on, respectively, the first amount of energy or the second amount of energy required by the vehicle. (“The vehicle backend services facility determines an energy usage prediction plan of the vehicle along the route, which is organized by a plurality of planned route segments that are each associated with a predicted energy usage information.” [39] System would repeat this for the second energy amount in addition to the first energy amount)


Regarding claim 8
The combinations of Viswanathan, Lindemann and Ide, as shown in the rejection above, disclosed the limitations of claim 7
Viswanathan further teaches:

wherein the processor is further configured to:
determine the at least one location along the at least one of the first route or the second route to place the predetermined number of infrastructures that provide the service required for the operation of the vehicle (“The method of the present invention combines Agent-Based Modeling with well-calibrated and tested vehicle and battery dynamics models while incorporating environmental and local effects to properly simulate electric vehicles and estimate their performance based on specific scenarios At an individual scale, ,… causing, in this case, a differential of up to 30% in range traveled. … The method provides the ability to perform this in-depth analysis at both the individual vehicle and fleet scale and provides the crucial information needed to properly analyze the fleet and make decisions such as where to place the charging stations. “ [107]; where the system determines where along a route to place infrastructure to support vehicle use. Established that system aims to minimize the number of infrastructure locations to reduce cost.)

Lindemann further teaches:

further based on an amount of energy required for each of the plurality of route segments. (“the vehicle backend services facility determines an energy usage prediction plan of the Where the system calculates estimated energy for a plurality of route segments)


Regarding claim 9
The combinations of Viswanathan, Lindemann and Ide, as shown in the rejection above, disclosed the limitations of claim 1
Viswanathan further teaches:

wherein the predetermined number of infrastructures include, a charging station, a fuel station or other energy station, and wherein the processor is further configured to determine the at least one location along the at least one of the first route or the second route to place the predetermined number of infrastructures that provide the service required for the operation of the vehicle further (“The method of the present invention combines Agent-Based Modeling with well-calibrated and tested vehicle and battery dynamics models while incorporating environmental and local effects to properly simulate electric vehicles and estimate their performance based on specific scenarios At an individual scale, ,… causing, in this case, a differential of up to 30% in range traveled. … The method provides the ability to perform this in-depth analysis at both the individual vehicle and fleet scale and provides the crucial information needed to properly analyze the fleet and make decisions such as where to place the charging stations.“ [107].)

based on a fixed or a recurring cost of installation or use of the charging station, the fuel station or the other energy station. (“an optimization loop can be run on top of this analysis to determine the optimal placement for chargers such that the demand of the electric fleet can been met, while minimizing the economic impact by installing only the chargers needed by the fleet in the locations that will best service the fleet. At 108, the information regarding the optimal charger deployment is output.” [76]; “to more accurately determine the most efficient and optimal placement of chargers, it may be preferred to run simulations of vehicles of various types numbering in the hundreds or thousands of iterations. Prior to running the simulations, an additional matrix containing existing charger locations and possible future charger locations is created and initialized.” [54]
The system aims to minimize the cost of charger installation. By factoring the existing locations of charging stations, it places infrastructure only where needed to minimize the economic impact of installation of the station. It has chosen the location to place infrastructure based on the fixed cost of installing a charging station as not installing a station where one is already located has reduced the cost of installation)


Regarding claim 10
Viswanathan teaches:

determining, by the processor, at least one location along at least one of the first route or the second route to place a predetermined number of infrastructures that provide a service required for an operation of the vehicle on the first and the second routes based on the first amount of energy and the second amount of energy, the at least one location enabling the predetermined number of infrastructures to be minimized; and: (“perform a and to more accurately determine the most efficient and optimal placement of chargers, it may be preferred to run simulations of vehicles of various types numbering in the hundreds or thousands of iterations.” [54]; “an optimization loop can be run on top of this analysis to determine the optimal placement for chargers such that the demand of the electric fleet can been met, while minimizing the economic impact by installing only the chargers needed by the fleet in the locations that will best service the fleet. At 108, the information regarding the optimal charger deployment is output.” [76] the system is basing the location to place infrastructure on at least the energy requirements for at least two vehicle routes around an area The system is determining where to place infrastructure based on the routes and the energy required for them. The system aims to minimize the number of infrastructure locations place. The system shows the locations of the most efficient and minimum location of infrastructure.)

Lindemann teaches:

determining, by a processor[ and based on a plurality of locations of a vehicle detected over a period of time] via a navigation system coupled to the processor, a first route within a first off- road real property and a second route within a second off-road real property which is different from the first off-road real property;; (“The vehicle backend services facility determines a route along which the vehicle is suggested or predicted to travel so as to reach the destination, [39];  “vehicles may travel off-road or on the earth along undesignated roadways” [49] Where the steps to create a route can be repeated to create a second route)

determining, by the processor, a first amount of energy used required by the vehicle to traverse a first portion of the first route and a second amount of energy used required by the vehicle to traverse a second portion of the second route; (“determines an energy usage prediction plan of the vehicle along the route, which is organized by a plurality of planned route segments that are each associated with a predicted energy usage information.” [39] Where the steps to create a route can be repeated to create a second route)

rendering, by the processor and on a display coupled to the processor, a graphical representation that includes the first route, the second route, the first off-road real property, the second off-road real property, and the first determined at least one location along the at least one of the first route or the second route.  (“which can then display the planned route on a display within the vehicle.” [39]; “vehicles may travel off-road or on the earth along undesignated roadways” [49]; “receiver 22 may be used to provide navigation and other position-related services to the vehicle operator. Navigation information can be presented on the display 50 … wherein the position or location information is … navigation maps, map annotations (points of interest, restaurants, etc.), route calculations, and the like.” [55] Wherein showing restaurants and points of interest means that more than only roads are being shown, therefore off-road properties are displayed. The map would therefore show the off-road properties and locations)

Ide teaches

determining, by a processor and based on a plurality of locations of a vehicle detected over a period of time via a navigation system coupled to the processor, a first route and a second route which is different from the first; (“The position sensor unit 11 sequentially acquires latitude/longitude data which indicates a current place of the position sensor unit, at a fixed time 

Regarding claim 13
The combinations of Viswanathan, Lindemann and Ide, as shown in the rejection above, disclosed the limitations of claim 10
Viswanathan further teaches:


wherein
The at least one location to place the predetermined number of infrastructures includes a first location and a second location, (Fig. 3 showing multiple possible charger locations; “perform a plurality of individual vehicle simulations 104. To accurately assess the performance of a fleet of electric vehicles, and to more accurately determine the most efficient and optimal placement of chargers, it may be preferred to run simulations of vehicles of various types numbering in the hundreds or thousands of iterations.” [54]; “at both the individual vehicle and fleet scale and provides the crucial information needed to properly analyze the fleet and make decisions such as where to place the charging stations. “ [107]; the system uses the energy calculations of at least two vehicles and takes this into account to efficiently place infrastructure where needed which can be multiple.)

the first location is on or in proximity to the first route and the second location is on or in proximity to the second route, and the graphical representation further includes the second location. (“In choosing the destinations, the first destination is set by the user to be either random, biased by type or chosen from a supplied list in the same way that the origin is selected. All subsequent destinations are then chosen based on a probabilistic transition matrix, set by the user, which will determine if the agent travels back to its origin or goes to a separate destination, which can again be chosen using the three different paradigms previously described. These methods are chosen to allow for a wide variety of routes to be simulated in the target area, while also providing a way to realistically bias the routes to emulate what might happen during a typical day in that area.” [56]; Fig.3 showing possible charger location placement on a vehicle route; the system creates multiple planned routes for vehicles and outputs the efficient location to place chargers on these routes. The process is repeated to create multiple location recommendations on the different accounted routes. The output shows charger location in relation to a map showing different locations)


Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan, Lindemann and Ide, in further view of Wang (U.S. Pub No. #20130261966).

The combination of Viswanathan and Lindemann, as shown in the rejection above, disclosed the limitations of claim 1.

Viswanathan and Lindemann does not explicitly teach at least one of a sensor configured to detect a weight of the vehicle, a user interface configured to receive user input that indicates the weight of the vehicle or a memory that is configured to store the weight of the vehicle, and wherein the processor is further configured to determine or estimate the first and the second amounts of energy required by the vehicle based on the weight of the vehicle., Wang does explicitly teach:

at least one of a sensor configured to detect a weight of the vehicle, a user interface configured to receive user input that indicates the weight of the vehicle or a memory that is configured to store the weight of the vehicle, and (“The controllers 12 may interface with the telematics computer in the vehicle 8 and a plurality of vehicle sensors 14 to receive vehicle data such as energy usage, temperature, vehicle weight and vehicle load.” [11])

wherein the processor is further configured to determine or estimate the first and the second amounts of energy required by the vehicle based on the weight of the vehicle. (“Certain approaches for estimating the total energy required to travel a route can include estimating vehicle speed, traffic and roadway conditions using pre-existing map data based on mean conditions for a given route.” [35] ; At operation 30, the route-independent factors are retrieved... The route-independent factors can impact the energy-usage calculation in such a way that they cannot be simplified or abstracted away from the algorithm. … impact of the vehicle's weight on energy efficiency for Route A and Route B can be different depending on many factors such as the inclination of the route... If a route has a steep inclination, the vehicle's weight will significantly increase the total energy usage. Hence, the route-independent factors should be included in the energy calculation.” [43])


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention filing to have modified Viswanathan and Lindemann to include the teachings of as taught by Wang as it is known in the art that the vehicles weight affects the energy requirements to move a vehicle. Through the simple substitution of including the vehicles weight into the energy calculations, the predictable result of a more accurate estimation of the vehicles energy usage is achieved.


Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan, Lindemann, in further view of Wang (U.S. Pub No. #20130261966).

Regarding claim 16:
As shown in the rejection above, the combination of Viswanathan and Lindemann disclosed the limitations of claim 15.
Claim 16 recites a system having substantially the same limitation as claim 2 above, therefore it is rejected for the same reason as claim 2.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan, Lindemann and Ide, in further view of Foster (U.S. Pub No. # 20170354078).

The combination of Viswanathan, Lindemann and Ide, as shown in the rejection above, disclosed the limitations of claim 1.

Lindemann further teaches

	determine or estimate the first amount of energy or the second amount of energy required by the vehicle based on the one or more parameters. (“The actual energy usage metrics and associated roadway segments can also be associated with a particular vehicle, a particular vehicle model (and/or model-year), a particular type of vehicle (e.g., four-door sedan, sport utility vehicle (SUV), car, truck), or other vehicle specification information.”[49]; teaches estimating energy usage of a vehicle based on its type. Foster identifies the type of vehicle used so it would be obvious to estimate the amount of energy the farm vehicles would use to traverse their route. System would do this for first or second amount of energy required)

Viswanathan and Lindemann does not explicitly teach further the user interface or the camera configured to obtain one or more parameters including an indication of a season within a year, a crop to be harvested or a type of vehicle; and wherein the processor is further configured to: determine the first route or the second route based on the one or more parameters, Foster does explicitly teach:

the user interface or the camera configured to obtain one or more parameters including an indication of a season within a year, a crop to be harvested or a type of vehicle; and (“the base control system 100 includes a user interface 146 having a display 148. The controller 128 may receive input(s) (e.g.,, via the display 148, such as a touchscreen related to planning paths for the agricultural vehicle 12, the agricultural implement 14, or both.” [38]; “the autonomous agricultural vehicle 12 is configured to communicate with a controller of a base station 22 of the global control system 10.” [14]; “The agricultural vehicle 12 (e.g., tractor or other prime mover) is configured to tow the agricultural implement… the agricultural implement may be integrated into the agricultural vehicle.”  [13] “The agricultural implement 14 may be a tillage tool, a fertilizer application tool, a seeding or planting tool, or a harvesting tool, among others.” [13] The system has an interface which is used to input different types of vehicles based on their tool set into an autonomous vehicle system)

wherein the processor is further configured to:
determine the first route or the second route based on the one or more parameters, (“In certain embodiments, the global control system 10 may determine a vehicle path that positions the agricultural implement 14 to substantially reduce skipped or overlapped regions of the field by accounting for the geometry of the implement, such as the offset, and/or the capabilities of the vehicle and/or the implement.” [15]; the route is determined based on the type of vehicle based on the tool it is using on the off-road property)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention filing to have modified Viswanathan and Lindemann to include the teachings of as taught by Foster as route planning to cover a farming area will vary based on the type of vehicle and equipment being used on the field “By skipping certain regions of the field, the agricultural operation may leave soil untilled or unplanted, or crops unharvested, for example. Further, overlapped regions may be over-tilled or overplanted, for .


Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan, Lindemann, in further view of Foster (U.S. Pub No. # 20170354078).

Regarding claim 18:
As shown in the rejection above, the combination of Viswanathan and Lindemann disclosed the limitations of claim 15.
Claim 18 recites a system having substantially the same limitation as claim 5 above, therefore it is rejected for the same reason as claim 5.

Claims 6 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan, Lindemann Ide, in further view of Johnson (U.S. Pat No. 20170200103).

Regarding claim 6
The combination of Viswanathan, Lindemann and Ide, as shown in the rejection above, disclosed the limitations of claim 1.
	Viswanathan further teaches:
obtain one or more locations of existing in infrastructures or objects, and (“Prior to running the simulations, an additional matrix containing existing charger locations and possible future charger locations is created and initialized.” [54])

determine the at least one location along the at least one of the first route or the second route to place the predetermined number of infrastructures that provide the service required for the operation of the vehicle based on the one or more locations of the existent infrastructures (“The method of the present invention combines Agent-Based Modeling with well-calibrated and tested vehicle and battery dynamics models while incorporating environmental and local effects to properly simulate electric vehicles and estimate their performance based on specific scenarios At an individual scale, ,… causing, in this case, a differential of up to 30% in range traveled. … The method provides the ability to perform this in-depth analysis at both the individual vehicle and fleet scale and provides the crucial information needed to properly analyze the fleet and make decisions such as where to place the charging stations.” [107]; Prior to running the simulations, an additional matrix containing existing charger locations and possible future charger locations is created and initialized.” [54])

Viswanathan and Lindemann does not explicitly teach a user interface configured to receive one or More preferred locations; wherein the processor is configured to…  (determine) objects on the off- road real property or the one or more preferred locations. Johnson does explicitly teach:

a user interface configured to receive one or more preferred locations; and  (“In one embodiment, a system for positioning energy infrastructure comprises one or more processors. The one or more computer processors are configured to receive user input. The A user interface is used to select an area to place infrastructure)

based on the one or more locations of existing infrastructures or objects or the one or more preferred locations. (“At step 3, existing infrastructure information may be specified. In some embodiments, the information may include publicly available infrastructure information as well as what is known by the user, but not by the base data set (e.g., GIS information of the system).” [52]; For example, the processing module 304 calculates overall cost based on well cost, road construction cost, etc.” [55]; the system has data showing existing infrastructure on a property without roads)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention filing to have modified Viswanathan and Lindemann to include the teachings of as taught by Johnson due to the simple substitution of changing choosing the location for an oil well on a user interface to choosing the location of a vehicle charging station on a user interface to obtain the predictable result of having picked a location to place a charging station.


Regarding claim 14

The combinations of Viswanathan, Lindemann, and Ide as shown in the rejection above, disclosed the limitations of claim 10
Viswanathan further teaches:

Wherein the determining the at least one location to place the predetermined number of infrastructures is further based on the one or more locations of the existing infrastructures or objects. (“to more accurately determine the most efficient and optimal placement of chargers, it may be preferred to run simulations of vehicles of various types numbering in the hundreds or thousands of iterations. Prior to running the simulations, an additional matrix containing existing charger locations and possible future charger locations is created and initialized.” [54])

Johnson further teaches 

obtaining one or more locations of existing infrastructures or objects on the first off-road real property or the second off-road real property, (“At step 3, existing infrastructure information may be specified. In some embodiments, the information may include publicly available infrastructure information as well as what is known by the user, but not by the base data set (e.g., GIS information of the system).” [52]; For example, the processing module 304 calculates overall cost based on well cost, road construction cost, etc.” [55] The system obtains information on existing infrastructure and calculates the cost needed to create infrastructure on the off-road property (as the cost to build the road is being calculated). The process is repeated for any number of properties)

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan, Lindemann, and Ide in further view of Roy (U.S. Pat No. # 20160201281).

Regarding claim 11
The combination of Viswanathan Lindemann, and Ide as shown in the rejection above, disclosed the limitations of claim 10.
	
Viswanathan Lindemann, and Ide does not explicitly teach wherein the first off-road real property and the second off-road real property are adjacent and share at least one boundary, Roy does explicitly teach:
wherein the first off-road real property and the second off-road real property are adjacent and share at least one boundary. (“Fluid containment systems can be installed at and not limited to river banks, esplanades, property boundaries” [5] where the property boundary is a shared boundary between two properties)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention filing to have modified Viswanathan Lindemann, and Ide to include the teachings of as taught by Roy to allow for the infrastructure to be shared by multiple properties thereby reducing cost from building multiple infrastructures. It is known that adjacent properties share at least one boundary.


Regarding claim 12 
The combination of Viswanathan, Lindemann, and Roy, as shown in the rejection above, disclosed the limitations of claim 11.

	wherein the at least one of the determined at least one location to place the predetermined number of infrastructures is on the at least one shared boundary. (“Fluid containment systems can be installed at and not limited to river banks, esplanades, property boundaries” [5]; Wherein it is shown the placement of infrastructure on a shared boundary.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668